        CASE 0:18-cv-00868-SRN-TNL Doc. 238 Filed 10/15/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Douglas A. Kelley, in his capacity as the           Case No. 18-cv-868 (SRN/TNL)
 PCI Liquidating Trustee for the PCI
 Liquidating Trust,

               Plaintiff,

 v.
                                                                 ORDER
 Gus Boosalis,

               Defendant.


Andrew B. Brantingham, J. David Jackson, John R. Marti, Lucas J. Olson, and Payton E.
George, Dorsey & Whitney LLP, 50 S. 6th St., Ste. 1500, Minneapolis, MN, 55402, for
Plaintiff.

Daniel J. Frisk, Don R. Grande, and Mark A. Schwab, Grande Frisk Thompson & Schwab,
820 34th Ave. E., Ste. 200, West Fargo, ND 58078; Mark K. Thompson, MKT Law, PLC,
4927 34th Ave. S., 100 Nokomis Professional Building, Minneapolis, MN 55417, for
Defendant.


SUSAN RICHARD NELSON, United States District Judge

       In light of the recent ruling by the Eighth Circuit Court of Appeals on the

consolidated appeals in this matter and Kelley v. Kanios, see 974 F.3d 884 (8th Cir. 2020),

a status conference was scheduled to be held on October 21, 2020. (Sept. 15, 2020 Text-

Only Order [Doc. No. 235].)

       The parties have advised the Court that on October 9, 2020, Plaintiff filed with the

Eighth Circuit a petition for rehearing en banc. (See Pl.’s Oct. 15, 2020 Letter [Doc. No.

236]; Def.’s Oct. 15, 2020 Letter [Doc. No. 237].) Due to the pending petition with the
        CASE 0:18-cv-00868-SRN-TNL Doc. 238 Filed 10/15/20 Page 2 of 2




Eighth Circuit, the Court hereby CANCELS the October 21, 2020 status conference.

Counsel shall advise the Court of the Eighth Circuit’s decision on its petition.



SO ORDERED.



Dated: October 15, 2020                                  s/Susan Richard Nelson
                                                         SUSAN RICHARD NELSON
                                                         United States District Judge




                                             2
